Name: EFTA SURVEILLANCE AUTHORITY DECISION No 73/94/COL of 27 June 1994 concerning the approval of an eradication programme for infectious bovine rhinotracheitis in Sweden and laying down additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Sweden
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0073EFTA SURVEILLANCE AUTHORITY DECISION No 73/94/COL of 27 June 1994 concerning the approval of an eradication programme for infectious bovine rhinotracheitis in Sweden and laying down additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Sweden Official Journal L 247 , 22/09/1994 P. 0048 - 0049EFTA SURVEILLANCE AUTHORITY DECISION No 73/94/COL of 27 June 1994 concerning the approval of an eradication programme for infectious bovine rhinotracheitis in Sweden and laying down additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Sweden THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as ajusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 9 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) and (e) thereof,Whereas Sweden is implementing a programme to eradicate infectious bovine rhinotracheitis (IBR), as stated in letters dated 20 December 1993 and 10 May 1994;Whereas the IBR eradication programme fulfils the criteria as laid down in Article 9 of the Cattle and Swine Act;Whereas it is appropriate to propose certain additional guarantees to protect the progress already made, and to ensure that the programme is successfully concluded;Whereas the authorities of Sweden apply for national movement of bovine animals rules at least equivalent to those foreseen in this Decision;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which have an equivalent or better health status with regard to IBR;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The programme for the eradication of infectious bovine rhinotracheitis (IBR) from Sweden is hereby approved until 30 June 1997.2. Bovine animals intended for breeding and production coming from an EFTA State or EC Member State and destined for Sweden, must fulfil the following conditions:2.1. according to official information, no clinical or pathological evidence of IBR disease must have been recorded in the herd of origin for the past 12 months;2.2. the bovines must have been isolated in accommodation approved by the competent authority for the 30 days immediately prior to movement;2.3. the bovines must have been subjected to a serological test for IBR on sera taken at least 21 days after entry into isolation, with negative results. All animals in isolation must also have given negative results to this test;2.4. the bovines must not have been vaccinated against IBR.3. Bovines intended for slaughter coming from an EFTA State or EC Member State and destined for Sweden must be transported directly to the slaughterhouse of destination.4. The health certificate provided for in Annex F to the Cattle and Swine Act must be completed by the following for bovines being sent to Sweden:'bovines in accordance with EFTA Surveillance Authority Decision No 73/94/COL of 27 June 1994 concerning the approval of an eradication programme for infectious bovine rhinotracheitis in Sweden and laying down additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Sweden`.5. Sweden shall submit an annual report on the progress of the eradication programme. This report shall be submitted to the EFTA Surveillance Authority at the latest by 1 April the following year.6. The conditions laid down in points 2 to 4 shall not apply to introduction into Sweden of bovine animals from an EFTA State, or from a part thereof, which pursuant to Article 9 or 10 of the Cattle and Swine Act has been granted additional guarantees corresponding to those provided for in this Decision.7. This Decision shall enter into force on 1 July 1994.8. Sweden shall bring into force the laws, regulations and administrative provisions necessary to comply with the conditions laid down in this Decision by 1 July 1994.9. This Decision is addressed to the EFTA States.10. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College Member